Case 20-43597          Doc 1727       Filed 05/12/21 Entered 05/12/21 14:18:04                  Main Document
                                                 Pg 1 of 24


                               UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF MISSOURI
                                    SOUTHEASTERN DIVISION

                                                      §       Chapter 11
 In re:                                               §
                                                      §       Case No. 20-43597-399
 BRIGGS & STRATTON                                    §
 CORPORATION, et al.,                                 §       (Jointly Administered)
                                                      §
                    Debtors.                          §       Related Docket No. 1667

                 ORDER SUSTAINING THE PLAN ADMINISTRATOR’S
           SIXTEENTH OMNIBUS OBJECTION TO CLAIMS ON GROUNDS THAT
                    SUCH CLAIMS ARE DUPLICATIVE (PENSION)

                    Upon the objection (the “Objection”)1 of the Plan Administrator in the above-

 captioned chapter 11 cases for entry of an order pursuant to section 502(b) of the Bankruptcy Code,

 Bankruptcy Rule 3007, and Local Rule 3007(C) disallowing the claims listed on Schedule 1

 attached hereto and as more fully set forth in the Objection; and upon the Declaration of Alan D.

 Halperin In Support of Plan Administrator’s Sixteenth Omnibus Objection to Claims on Grounds

 that Such Claims are Duplicative (Pension) (attached to the Objection as Exhibit B); and this Court

 having jurisdiction to consider the Objection and the relief requested therein pursuant to 28 U.S.C.

 §§ 157 and 1334; and consideration of the Objection and the requested relief being a core

 proceeding pursuant to 28 U.S.C. § 157(b); and it appearing that venue is proper before this Court

 pursuant to 28 U.S.C. §§ 1408 and 1409; and the Plan Administrator having represented that

 adequate and proper notice of the Objection has been given in accordance with the Omnibus

 Objection Procedures; and that no other or further notice need be given; and this Court having

 reviewed the Objection; and this Court having held a hearing to consider the relief requested in the




 1
     Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
     Objection.
Case 20-43597        Doc 1727     Filed 05/12/21 Entered 05/12/21 14:18:04              Main Document
                                             Pg 2 of 24


 Objection; and this Court having determined that the legal and factual bases set forth in the

 Objection establish just cause for the relief granted herein; and it appearing that the relief requested

 in the Objection is in the best interests of the Plan Administrator and creditors; and upon all of the

 proceedings had before this Court and after due deliberation and sufficient cause appearing

 therefor, it is hereby ORDERED that the Objection is SUSTAINED in that:

                1.      Pursuant to section 502 of the Bankruptcy Code and Bankruptcy Rule 3007,

 each Duplicate Claim listed on Schedule 1 annexed hereto, under the heading “Claims to be

 Disallowed” is disallowed.

                2.      The terms and conditions of this Order are effective immediately upon

 entry.

                3.      Nothing contained in the Objection or this Order is intended to be or shall

 be deemed as (i) an admission as to the validity of any claim against the Debtors or the Wind-

 Down Estates, (ii) a waiver of rights to dispute the amount of, basis for, or validity of any claim,

 (iii) a waiver of rights under the Bankruptcy Code or any other applicable nonbankruptcy law,

 (iv) an agreement or obligation to pay any claims, (v) a waiver of any claims or causes of action

 which may exist against any creditor or interest holder, or (vi) an approval, assumption, adoption,

 or rejection of any agreement, contract, lease, program, or policy under section 365 of the

 Bankruptcy Code.

                4.      The Plan Administrator is authorized to take all actions necessary or

 appropriate to carry out the relief granted in this Order.




                                                    2
Case 20-43597        Doc 1727   Filed 05/12/21 Entered 05/12/21 14:18:04            Main Document
                                           Pg 3 of 24


                5.      Not later than two (2) business days after the date of this Order, the Plan

 Administrator shall serve a copy of the Order and shall file a certificate of service no later than

 twenty-four (24) hours after service.



 DATED: May 12, 2021
 St. Louis, Missouri                                       Barry S. Schermer
 cke                                                       United States Bankruptcy Judge




                                                 3
Case 20-43597    Doc 1727     Filed 05/12/21 Entered 05/12/21 14:18:04   Main Document
                                         Pg 4 of 24


 Order Prepared By:

 Robert E. Eggmann, #37374MO
 Christopher J. Lawhorn, #45713MO
 Thomas H. Riske, #61838MO
 CARMODY MACDONALD P.C.
 120 S. Central Avenue, Suite 1800
 St. Louis, Missouri 63105
 Telephone: (314) 854-8600
 Facsimile: (314) 854-8660
 Email: ree@carmodymacdonald.com
        cjl@carmodymacdonald.com
        thr@carmodymacdonald.com

 Local Counsel to the Plan Administrator

 -and-

 HALPERIN BATTAGLIA BENZIJA LLP
 Julie Dyas Goldberg
 Matthew Murray
 40 Wall Street, 37th Floor
 New York, New York 10005
 Telephone: (212) 765-9100
 Email: jgoldberg@halperinlaw.net
        mmurray@halperinlaw.net

 Counsel to the Plan Administrator
Case 20-43597   Doc 1727   Filed 05/12/21 Entered 05/12/21 14:18:04   Main Document
                                      Pg 5 of 24


                                    Schedule 1

                            Schedule of Duplicate Claims
                                         Case 20-43597                 Doc 1727                     Filed 05/12/21 Entered 05/12/21 14:18:04                                                                           Main Document
                                                                                                               Pg 6 of 24
Exhibit A ‐ Pension Claims
Briggs & Stratton Corp., et al.

                                                                                                                               Claim to be
No.    Claimant Name                         Claimant Address       Case Number            Debtor Name            Date Filed   Disallowed           Secured        Admin.           Priority           Unsecured         Total                        Basis for Proposed Disallowance
 1 Agnes T OLeary                 W361 N7315 Carol Lane               20‐43597    Briggs & Stratton Corporation    9/18/2020      1103                     $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Oconomowoc, WI 53066




 2   Aleksander Gordziej          6089 W. Armour Ave.                20‐43597     Briggs & Stratton Corporation    9/15/2020      859                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Greenfield, WI 53220




 3   Angela L Wittchow            1475 Riverdale Dr                  20‐43597     Briggs & Stratton Corporation    10/6/2020      1490                     $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Oconomowoc, Wi 53066




 4   Annie Mason                  4657 W. County Line Rd             20‐43597     Briggs & Stratton Corporation    10/6/2020      1936                     $0.00     $8,000.00                 $0.00           $0.00      $8,000.00 Satisfied through PBGC.
                                  Brown Deer, WI 53223




 5   Barbara Thiermann            7728 W Plainfield Ave              20‐43597     Briggs & Stratton Corporation    10/7/2020      1671                     $0.00            $0.00      $1,430.87               $0.00      $1,430.87 Satisfied through PBGC.
                                  Greenfield, WI 53220




 6   Beatrice Sella               760 Tipperary Lane                 20‐43597     Briggs & Stratton Corporation    9/21/2020      1108                     $0.00            $0.00              $0.00      $54,115.00     $54,115.00 Satisfied through PBGC.
                                  Hartford, WI 53027‐9049




 7   Bernice Paul                 2835A N 88Th St                    20‐43597     Briggs & Stratton Corporation    10/2/2020      2028                     $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Milwaukee, WI 53222




 8   Carmen Wittig                735 Poplar Creek Dr.               20‐43597     Briggs & Stratton Corporation    9/14/2020      639                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Brookfield, WI 53045




 9   Carol A. Murray              c/o William H. Green               20‐43597     Briggs & Stratton Corporation    10/7/2020      1567                     $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  4701 North Port Washington Road
                                  Milwaukee, WI 53212




                                                                                                                                     Page 1 of 19
                                         Case 20-43597                Doc 1727                     Filed 05/12/21 Entered 05/12/21 14:18:04                                                                           Main Document
                                                                                                              Pg 7 of 24
Exhibit A ‐ Pension Claims
Briggs & Stratton Corp., et al.

                                                                                                                              Claim to be
No.     Claimant Name                           Claimant Address   Case Number            Debtor Name            Date Filed   Disallowed           Secured        Admin.           Priority           Unsecured         Total                        Basis for Proposed Disallowance
10 Carolyn Harms                  375 State Rd 67 Apt 154            20‐43597    Briggs & Stratton Corporation    9/25/2020       748                     $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Dousman, WI 53118




 11 Carolyn Harms                 375 State Rd 67 Apt 154           20‐43597     Briggs & Stratton Corporation    9/28/2020      1742                     $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Dousman, WI 53118




 12 Carolyn Helminski             2089 S 107th St                   20‐43597     Briggs & Stratton Corporation    9/28/2020      1710                     $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  West Allis, WI 53227‐1232




 13 Carolyn Lemberger             W19132 Mcdivitt Road              20‐43597     Briggs & Stratton Corporation    10/6/2020      1472                     $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Wittenberg, WI 54499




 14 Cheryl A Berdan               2049 N 114Th St                   20‐43597     Briggs & Stratton Corporation    9/23/2020      1112                     $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Milwaukee, WI 53226‐2213




 15 Cheryl L. Schmitt             PO Box 614                        20‐43597     Briggs & Stratton Corporation    10/5/2020      2054                     $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  East Tray, WI 53120




 16 Christopher J. Roll           2048 Alpine Drive                 20‐43597     Briggs & Stratton Corporation    10/2/2020      2025                     $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Erie, CO 80516




 17 Claude Bernard                W209 N13433 Robinhood Dr          20‐43597     Briggs & Stratton Corporation    9/22/2020      1113                     $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Richfield, WI 53076




 18 Court R Anderson              1550 Kenland Ct                   20‐43597     Briggs & Stratton Corporation   10/21/2020      2251                     $0.00            $0.00              $0.00     $132,279.00     $132,279.00 Satisfied through PBGC.
                                  Colorado Springs, CO 80915




                                                                                                                                    Page 2 of 19
                                         Case 20-43597                Doc 1727                     Filed 05/12/21 Entered 05/12/21 14:18:04                                                                           Main Document
                                                                                                              Pg 8 of 24
Exhibit A ‐ Pension Claims
Briggs & Stratton Corp., et al.

                                                                                                                              Claim to be
No.     Claimant Name                           Claimant Address   Case Number            Debtor Name            Date Filed   Disallowed           Secured        Admin.           Priority           Unsecured         Total                        Basis for Proposed Disallowance
19 Cynthia G. Schnell             c/o Attorney John D. Dries         20‐43597    Briggs & Stratton Corporation     2/4/2021      2568                     $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  7251 W. North Avenue, Room 3
                                  Wauwatosa, WI 53213‐5321




 20 Cynthia J. Adams              3738 N. 51st Blvd                 20‐43597     Briggs & Stratton Corporation    9/25/2020      792                      $0.00            $0.00   $126,892.80                $0.00     $126,892.80 Satisfied through PBGC.
                                  Milwaukee, WI 53216




 21 Dale Welp                     401 Charleston Pl                 20‐43597     Briggs & Stratton Corporation    9/14/2020      640                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Villa Rica, GA 30180




 22 Daniel G. Helman and          4662 Lakeview Circle              20‐43597     Briggs & Stratton Corporation    10/1/2020      986                      $0.00            $0.00              $0.00     $531,860.78     $531,860.78 Satisfied through PBGC.
    Pamela Helman                 Slinger, WI 53086




 23 Daniel J Badzinski            1504 Edder Lane, Apt 2            20‐43597     Briggs & Stratton Corporation    9/15/2020      865                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  West Bend, WI 53095




 24 Darlene M Sifuentes           4554 Notasulga Rd                 20‐43597     Briggs & Stratton Corporation    10/3/2020      1064                     $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Tallassee, AL 36078




 25 David Devalk                  N 2501 13 Ave                     20‐43597     Briggs & Stratton Corporation    9/16/2020      895                      $0.00            $0.00      $1,697.00               $0.00       $1,697.00 Satisfied through PBGC.
                                  Wautoma, WI 54982




 26 David Hubler                  4109 Breezewood Lane              20‐43597     Briggs & Stratton Corporation    9/25/2020      1772                     $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Annandale, VA 22003




 27 David Wimmer                  1003 Jefferson Street             20‐43597     Briggs & Stratton Corporation    9/21/2020      1115                     $0.00            $0.00              $0.00      $50,000.00      $50,000.00 Satisfied through PBGC.
                                  West Bend, WI 53090




                                                                                                                                    Page 3 of 19
                                         Case 20-43597                  Doc 1727                     Filed 05/12/21 Entered 05/12/21 14:18:04                                                                       Main Document
                                                                                                                Pg 9 of 24
Exhibit A ‐ Pension Claims
Briggs & Stratton Corp., et al.

                                                                                                                                Claim to be
No.    Claimant Name                          Claimant Address       Case Number            Debtor Name            Date Filed   Disallowed           Secured        Admin.           Priority       Unsecured         Total                      Basis for Proposed Disallowance
28 Dawn L Dassow                  1207 W. Wisconsin Ave. Apt#11        20‐43597    Briggs & Stratton Corporation   10/19/2020      2258                     $0.00            $0.00     $56,828.20           $0.00      $56,828.20 Satisfied through PBGC.
                                  Oconomowoc, WI 53066




 29 Dawn L. Dassow                1207 W. Wisconsin Avenue, Apt 11    20‐43597     Briggs & Stratton Corporation   11/10/2020      2410                     $0.00            $0.00         $0.00            $0.00           $0.00 Satisfied through PBGC.
                                  Oconomowoc, WI 53066




 30 Dean Huisheere                8730 W Mitchell St                  20‐43597     Briggs & Stratton Corporation    9/21/2020      1116                     $0.00            $0.00         $0.00            $0.00           $0.00 Satisfied through PBGC.
                                  West Allis, WI 53214




 31 Deborah J. Doughty            4 Fletante Lane                     20‐43597     Briggs & Stratton Corporation   10/20/2020      2247                     $0.00            $0.00         $0.00            $0.00           $0.00 Satisfied through PBGC.
                                  Hot Springs Village, AR 71909




 32 Deborah Jean Wallace          209 Midland                         20‐43597     Briggs & Stratton Corporation    9/29/2020      1744                     $0.00            $0.00         $0.00        $5,200.00      $5,200.00 Satisfied through PBGC.
                                  Poplar Bluff, MO 63901




 33 Denise Scott                  1206 Tom Taylor Trail               20‐43597     Briggs & Stratton Corporation    8/21/2020      204                      $0.00            $0.00         $0.00        $9,000.00      $9,000.00 Satisfied through PBGC.
                                  Murray, KY 42071




 34 Diane C Pavletich             14935 W Glenora Avenue              20‐43597     Briggs & Stratton Corporation   10/13/2020      2181                     $0.00            $0.00         $0.00            $0.00           $0.00 Satisfied through PBGC.
                                  New Berlin, WI 53151




 35 Diane Ganski                  2018 Blue Bell Lane                 20‐43597     Briggs & Stratton Corporation    10/6/2020      1509                     $0.00            $0.00         $0.00            $0.00           $0.00 Satisfied through PBGC.
                                  Stevens Point, WI 54481




 36 Dolores C Herbert             N65 W22201 Springfield Dr J14       20‐43597     Briggs & Stratton Corporation    9/18/2020      1179                     $0.00            $0.00         $0.00            $0.00           $0.00 Satisfied through PBGC.
                                  Sussex, WI 53089




                                                                                                                                      Page 4 of 19
                                         Case 20-43597                 Doc 1727                     Filed 05/12/21 Entered 05/12/21 14:18:04                                                                           Main Document
                                                                                                              Pg 10 of 24
Exhibit A ‐ Pension Claims
Briggs & Stratton Corp., et al.

                                                                                                                               Claim to be
No.     Claimant Name                          Claimant Address     Case Number            Debtor Name            Date Filed   Disallowed           Secured        Admin.           Priority           Unsecured         Total                        Basis for Proposed Disallowance
37 Dolores C Herbert              N65 W22201 Springfield Dr J14       20‐43597    Briggs & Stratton Corporation    9/18/2020      1264                     $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Sussex, WI 53089




 38 Dolores C Herbert             N65W22201 Springfield Dr J14       20‐43597     Briggs & Stratton Corporation    11/2/2020      2324                     $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Sussex, WI 53089




 39 Dorrance J. Noonan            Timothy H. Posnanski               20‐43597     Briggs & Stratton Corporation    10/7/2020      1625                     $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Husch Blackwell LLP
                                  555 E. Wells Street, Suite 1900
                                  Milwaukee, WI 53202




 40 Duane Linden                  1088 Quail Ct Apt 226              20‐43597     Briggs & Stratton Corporation    9/21/2020      1180                     $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Pewaukee, WI 53072‐3652




 41 Edeen Johnson                 N2501 11Th Avenue                  20‐43597     Briggs & Stratton Corporation    9/25/2020      1716                     $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Adams, WI 53910




 42 Edward J Kocinski             2816 S 92 Street                   20‐43597     Briggs & Stratton Corporation    9/15/2020      867                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  West Allis, WI 53227




 43 Eileen A Scharenbroch         7256 Hwy M                         20‐43597     Briggs & Stratton Corporation    9/21/2020      1122                     $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  West Bend, WI 53090




 44 Eileen Scharenbroch           7256 Hwy M                         20‐43597     Briggs & Stratton Corporation    9/21/2020      1182                     $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  West Bend, WI 53090




 45 Eliazar Falcon                353 S. Eden Ct.                    20‐43597     Briggs & Stratton Corporation    10/7/2020      1593                     $0.00            $0.00              $0.00      $14,125.65     $14,125.65 Satisfied through PBGC.
                                  Whitewater, Wi 53190




                                                                                                                                     Page 5 of 19
                                         Case 20-43597               Doc 1727                     Filed 05/12/21 Entered 05/12/21 14:18:04                                                                       Main Document
                                                                                                            Pg 11 of 24
Exhibit A ‐ Pension Claims
Briggs & Stratton Corp., et al.

                                                                                                                             Claim to be
No.     Claimant Name                          Claimant Address   Case Number            Debtor Name            Date Filed   Disallowed           Secured        Admin.           Priority       Unsecured         Total                      Basis for Proposed Disallowance
46 Erma J. Gorecki                Erma Gorecki                      20‐43597    Briggs & Stratton Corporation    9/22/2020      1335                     $0.00            $0.00    $228,580.00           $0.00     $228,580.00 Satisfied through PBGC.
                                  18245 Ashlea Dr.
                                  Brookfield, WI 53045




 47 Eugene F Mccann               4026 Bunker Hill Road            20‐43597     Briggs & Stratton Corporation   10/26/2020      2326                     $0.00            $0.00         $0.00      $171,932.00     $171,932.00 Satisfied through PBGC.
                                  Slinger, WI 53086




 48 Evelyn Baus                   4550 S. 123Rd Street             20‐43597     Briggs & Stratton Corporation    10/6/2020      1527                     $0.00            $0.00         $0.00            $0.00           $0.00 Satisfied through PBGC.
                                  Greenfield, WI 53228




 49 Finch, Wendell                276 Johnson Dr.                  20‐43597     Briggs & Stratton Corporation    9/18/2020      1183                     $0.00            $0.00    $11,778.36            $0.00      $11,778.36 Satisfied through PBGC.
                                  Sylvania, GA 30467




 50 Fred Schilling                N635 S Garden Rd                 20‐43597     Briggs & Stratton Corporation    10/5/2020      1978                     $0.00            $0.00         $0.00            $0.00           $0.00 Satisfied through PBGC.
                                  Watertown, WI 53098‐4105




 51 Frederick O Brown             W7798 County Road O              20‐43597     Briggs & Stratton Corporation    10/7/2020      1979                     $0.00            $0.00         $0.00            $0.00           $0.00 Satisfied through PBGC.
                                  Wautoma, WI 54982‐5503




 52 Gene D Milam                  331 Kiyuga Way                   20‐43597     Briggs & Stratton Corporation    9/25/2020      1718                     $0.00            $0.00         $0.00            $0.00           $0.00 Satisfied through PBGC.
                                  Loudon, TN 37774




 53 George Sladky                 3770 S 52Nd St                   20‐43597     Briggs & Stratton Corporation    10/7/2020      1702                     $0.00            $0.00   $149,431.00            $0.00     $149,431.00 Satisfied through PBGC.
                                  Milwaukee, WI 53220




 54 Gerald Anderson               N4270 Hwy 13                     20‐43597     Briggs & Stratton Corporation    10/7/2020      1602                     $0.00            $0.00         $0.00        $1,038.87       $1,038.87 Satisfied through PBGC.
                                  Medford, WI 54451




                                                                                                                                   Page 6 of 19
                                         Case 20-43597                Doc 1727                     Filed 05/12/21 Entered 05/12/21 14:18:04                                                                       Main Document
                                                                                                             Pg 12 of 24
Exhibit A ‐ Pension Claims
Briggs & Stratton Corp., et al.

                                                                                                                              Claim to be
No.     Claimant Name                           Claimant Address   Case Number            Debtor Name            Date Filed   Disallowed           Secured        Admin.           Priority       Unsecured         Total                     Basis for Proposed Disallowance
55 Gerald Farrell                 W10888 Lori Lane                   20‐43597    Briggs & Stratton Corporation    9/14/2020       548                     $0.00            $0.00        $791.72           $0.00        $791.72 Satisfied through PBGC.
                                  Crivitz, WI 54114




 56 Gerald Schraenkler            2361 S. 61 St.                    20‐43597     Briggs & Stratton Corporation    9/15/2020      872                      $0.00            $0.00         $0.00            $0.00           $0.00 Satisfied through PBGC.
                                  West Allis, WI 53219




 57 Helen Bodanske                W4368 Tomahawk Ln                 20‐43597     Briggs & Stratton Corporation    10/6/2020      1940                     $0.00            $0.00       $550.34            $0.00         $550.34 Satisfied through PBGC.
                                  Cecil, WI 54111




 58 Henry Krahling Sr             W9020 Highway J                   20‐43597     Briggs & Stratton Corporation    10/5/2020      1941                     $0.00            $0.00         $0.00            $0.00           $0.00 Satisfied through PBGC.
                                  Ladysmith, WI 54848‐0000




 59 Jacqueli Dombrowski           Jaqueline Dombrowski              20‐43597     Briggs & Stratton Corporation    10/5/2020      1943                     $0.00            $0.00         $0.00            $0.00           $0.00 Satisfied through PBGC.
                                  535 N 61St St
                                  Wauwatosa, WI 53213




 60 James Hardie                  1000 S 108Th St, Lot C11          20‐43597     Briggs & Stratton Corporation    10/6/2020      2105                     $0.00            $0.00         $0.00      $181,545.98     $181,545.98 Satisfied through PBGC.
                                  Milwaukee, WI 53214




 61 James J Dehn                  17830 Lisa Ln                     20‐43597     Briggs & Stratton Corporation    10/3/2020      1066                     $0.00            $0.00         $0.00            $0.00           $0.00 Satisfied through PBGC.
                                  Brookfield, WI 53045




 62 James T Marceau               1916 County Road 525              20‐43597     Briggs & Stratton Corporation    11/6/2020      2442                     $0.00            $0.00     $6,897.88            $0.00       $6,897.88 Satisfied through PBGC.
                                  Williamsville, MO 63967




 63 James T Marceau               1916 County Road 525              20‐43597     Briggs & Stratton Corporation    11/6/2020      2450                     $0.00            $0.00     $4,059.57            $0.00       $4,059.57 Satisfied through PBGC.
                                  Williamsville, MO 63967




                                                                                                                                    Page 7 of 19
                                         Case 20-43597                Doc 1727                     Filed 05/12/21 Entered 05/12/21 14:18:04                                                                           Main Document
                                                                                                             Pg 13 of 24
Exhibit A ‐ Pension Claims
Briggs & Stratton Corp., et al.

                                                                                                                              Claim to be
No.     Claimant Name                           Claimant Address   Case Number            Debtor Name            Date Filed   Disallowed           Secured        Admin.           Priority           Unsecured         Total                        Basis for Proposed Disallowance
64 Janet Tutkowski                2774 Lakeview Dr                   20‐43597    Briggs & Stratton Corporation    9/10/2020       454                     $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  East Troy, WI 53120




 65 Janet Zuber                   Janet L Zuber                     20‐43597     Briggs & Stratton Corporation    11/2/2020      2308                     $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  4223 S 122st
                                  Greenfield, WI 53228




 66 Janie Rutland                 261 Orchard Ridge Dr              20‐43597     Briggs & Stratton Corporation   10/19/2020      2265                     $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Forsyth, GA 31029‐2675




 67 Jaqueline Cimermancic         8721 Massey Circle                20‐43597     Briggs & Stratton Corporation   10/30/2020      2299                     $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Colorado Springs, CO 80920




 68 Jean Griesbach                1604 N 19Th St                    20‐43597     Briggs & Stratton Corporation    10/6/2020      2104                     $0.00            $0.00              $0.00      $72,174.17     $72,174.17 Satisfied through PBGC.
                                  Sheboygan, WI 53081




 69 Jean H Stache Kuri            4865 Beaver Dam Rd                20‐43597     Briggs & Stratton Corporation    9/14/2020      536                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  West Bend, WI 53090




 70 Jeffrey A Jung                14520 Concord Dr                  20‐43597     Briggs & Stratton Corporation    9/22/2020      1136                     $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  N Ft Myers, FL 33917




 71 Jeffrey M Baker               30930 Morning View Circle         20‐43597     Briggs & Stratton Corporation    10/2/2020      1984                     $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Waterford, WI 53185




 72 Jennifer J. Scherer           W331N3460 Maplewood Road          20‐43597     Briggs & Stratton Corporation    9/10/2020      473                      $0.00            $0.00              $0.00      $62,383.01     $62,383.01 Satisfied through PBGC.
                                  Nashotah, WI 53058




                                                                                                                                    Page 8 of 19
                                         Case 20-43597                 Doc 1727                     Filed 05/12/21 Entered 05/12/21 14:18:04                                                                           Main Document
                                                                                                              Pg 14 of 24
Exhibit A ‐ Pension Claims
Briggs & Stratton Corp., et al.

                                                                                                                               Claim to be
No.     Claimant Name                         Claimant Address      Case Number            Debtor Name            Date Filed   Disallowed           Secured        Admin.           Priority           Unsecured         Total                        Basis for Proposed Disallowance
73 Jimmie Armon                   5633 W Melvina St                   20‐43597    Briggs & Stratton Corporation    10/5/2020      1462                     $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Milwaukee, WI 53216‐2221




 74 Joanne M. Spreng              1090 Scenic Rd                     20‐43597     Briggs & Stratton Corporation    10/7/2020      1641                     $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Hubertus, WI 53033−9309




 75 Jodi Riesterer                N54 W20859 Carters Crossing Cir    20‐43597     Briggs & Stratton Corporation    8/25/2020      424                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Menomonee Falls, WI 53051




 76 John A Cimermancic            159 Brown Rd                       20‐43597     Briggs & Stratton Corporation    9/28/2020      1721                     $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Michigamme, MI 49861




 77 John Kosek Jr                 1422 Kennedy Drive                 20‐43597     Briggs & Stratton Corporation    10/7/2020      1945                     $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Hartford, WI 53027




 78 John R. Stockfleth            W1211 Hillview Drive, #108         20‐43597     Briggs & Stratton Corporation    10/1/2020      979                      $0.00            $0.00              $0.00        $351.66          $351.66 Satisfied through PBGC.
                                  Sullivan, WI 53178‐9790




 79 John Sadler                   W271 N2551 Orchard Lane            20‐43597     Briggs & Stratton Corporation    10/6/2020      1946                     $0.00            $0.00              $0.00     $174,206.00     $174,206.00 Satisfied through PBGC.
                                  Pewaukee, WI 53072




 80 John Tarantino                N84 W15750 Ridge Road, Unit 106    20‐43597     Briggs & Stratton Corporation    10/7/2020      1947                     $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Menomonee Falls, WI 53051




 81 Joseph E Brown                22355 Highway Oo                   20‐43597     Briggs & Stratton Corporation    9/16/2020      582                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Advance, MO 63730




                                                                                                                                     Page 9 of 19
                                         Case 20-43597               Doc 1727                     Filed 05/12/21 Entered 05/12/21 14:18:04                                                                            Main Document
                                                                                                            Pg 15 of 24
Exhibit A ‐ Pension Claims
Briggs & Stratton Corp., et al.

                                                                                                                             Claim to be
No.     Claimant Name                          Claimant Address   Case Number            Debtor Name            Date Filed   Disallowed            Secured        Admin.           Priority           Unsecured         Total                        Basis for Proposed Disallowance
82 Joyce Fratrick                 118 N. 69Th St.                   20‐43597    Briggs & Stratton Corporation    9/23/2020      1194                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Milwaukee, WI 53213




 83 Karl F Herden                 Michaelisstr. 10                 20‐43597     Briggs & Stratton Corporation    10/2/2020      1948                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Eberswalde, 16225




 84 Kathleen A Richter            1152 Winnebago Road East         20‐43597     Briggs & Stratton Corporation    10/6/2020      1987                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Hubertus, WI 53033‐9401




 85 Kathleen B Wright             118 Harmony N St                 20‐43597     Briggs & Stratton Corporation    9/23/2020      727                       $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  West Salem, WI 54669




 86 Kathleen B Wright             118 Harmony N St                 20‐43597     Briggs & Stratton Corporation    9/24/2020      1139                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  West Salem, WI 54669




 87 Keith Rick                    W2174 Melmar Dr.                 20‐43597     Briggs & Stratton Corporation    10/8/2020      1919                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Markesan, WI 53946




 88 Kenneth H Lamkin              5713 Cedar Valley Dr             20‐43597     Briggs & Stratton Corporation    9/18/2020      1140                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Poplar Bluff, Mo 63901




 89 Kerri M Messier               13 S Fourth St W                 20‐43597     Briggs & Stratton Corporation   12/16/2020      2535                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Ft Atkinson, WI 53538




 90 Kristi L Draheim              404 Oneil St                     20‐43597     Briggs & Stratton Corporation   10/14/2020      2187                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Lake Mills, WI 53551




                                                                                                                                   Page 10 of 19
                                         Case 20-43597                 Doc 1727                     Filed 05/12/21 Entered 05/12/21 14:18:04                                                                            Main Document
                                                                                                              Pg 16 of 24
Exhibit A ‐ Pension Claims
Briggs & Stratton Corp., et al.

                                                                                                                               Claim to be
No.     Claimant Name                            Claimant Address   Case Number            Debtor Name            Date Filed   Disallowed            Secured        Admin.           Priority           Unsecured         Total                        Basis for Proposed Disallowance
91 Lamkin, Kenneth                5713 Cedar Valley Dr                20‐43597    Briggs & Stratton Corporation    9/18/2020      1195                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Poplar Bluff, MO 63901




 92 Larry G. Salsbury             19115 Thomson Drive #203           20‐43597     Briggs & Stratton Corporation   10/13/2020      369                       $0.00            $0.00              $0.00     $308,851.00     $308,851.00 Satisfied through PBGC.
                                  Brookfield, WI 53045−5188




 93 Larry Wood                    101 Hickory Cir                    20‐43597     Briggs & Stratton Corporation    10/7/2020      1691                      $0.00            $0.00              $0.00      $11,000.00      $11,000.00 Satisfied through PBGC.
                                  Petal, Mo 39465




 94 Leland F Schmitt              PO Box 614                         20‐43597     Briggs & Stratton Corporation    10/5/2020      1988                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  East Troy, WI 53120




 95 Leo R Sughroue                2046 Lake View Drive               20‐43597     Briggs & Stratton Corporation    10/5/2020      1951                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Hartford, WI 53027




 96 Leone Psket                   3265 S. 15th St.                   20‐43597     Briggs & Stratton Corporation    10/7/2020      1952                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Milwaukee, WI 53215




 97 Linda Koboske                 N8094 Lasalle Circle               20‐43597     Briggs & Stratton Corporation    9/28/2020      1725                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Oconomowoc, WI 53066




 98 Linda M Loeffelad             211 Cherokee Road                  20‐43597     Briggs & Stratton Corporation    10/6/2020      1496                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Glenwood, GA 30428‐3842




 99 Linda Sonnentag               6900 Lindner Dr                    20‐43597     Briggs & Stratton Corporation    10/1/2020      2018                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Franklin, WI 53132




                                                                                                                                     Page 11 of 19
                                         Case 20-43597              Doc 1727                     Filed 05/12/21 Entered 05/12/21 14:18:04                                                                            Main Document
                                                                                                           Pg 17 of 24
Exhibit A ‐ Pension Claims
Briggs & Stratton Corp., et al.

                                                                                                                            Claim to be
No.       Claimant Name                       Claimant Address   Case Number            Debtor Name            Date Filed   Disallowed            Secured        Admin.           Priority           Unsecured         Total                        Basis for Proposed Disallowance
100 Lorraine Timm                 N53 W34945 Road B                20‐43597    Briggs & Stratton Corporation    9/29/2020      1747                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Okauchee, WI 53069




101 Luke Davidson                 c/o Therese A. Schellhammer     20‐43597     Briggs & Stratton Corporation    10/7/2020      1561                      $0.00            $0.00      $5,051.75               $0.01      $5,051.76 Satisfied through PBGC.
                                  123 South Second
                                  PO Box 1226
                                  Poplar Bluff, MO 63902‐1226




102 Lupe J Sifuentes              5245 Georgia Road               20‐43597     Briggs & Stratton Corporation    9/24/2020      1141                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Wetumpka, AL 36092




103 Maria Borrelli                W157 N7670 Remington Trail      20‐43597     Briggs & Stratton Corporation    9/15/2020      880                       $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Menomonee Falls, WI 53051




104 Maria Carini                  4740 Cherokee Drive             20‐43597     Briggs & Stratton Corporation    9/23/2020      1143                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Brookfield, WI 53045




105 Maria Laguna                  1440 S 116th St #6              20‐43597     Briggs & Stratton Corporation   10/14/2020      2189                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  West Allis, WI 53214




106 Mariano Orlando               15760 Brook Lane                20‐43597     Briggs & Stratton Corporation   10/19/2020      2260                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Brookfield, WI 53005




107 Marilyn Feldner               3987 Sunset Hill Road           20‐43597     Briggs & Stratton Corporation    9/24/2020      739                       $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Hubertus, WI 53033‐9576




108 Marion Funk                   N8111 Rose Ter                  20‐43597     Briggs & Stratton Corporation    9/18/2020      625                       $0.00            $0.00              $0.00       $1,105.18      $1,105.18 Satisfied through PBGC.
                                  Elkhorn, WI 53121




                                                                                                                                  Page 12 of 19
                                         Case 20-43597              Doc 1727                     Filed 05/12/21 Entered 05/12/21 14:18:04                                                                            Main Document
                                                                                                           Pg 18 of 24
Exhibit A ‐ Pension Claims
Briggs & Stratton Corp., et al.

                                                                                                                            Claim to be
No.      Claimant Name                        Claimant Address   Case Number            Debtor Name            Date Filed   Disallowed            Secured        Admin.           Priority           Unsecured         Total                        Basis for Proposed Disallowance
109 Mark Magnarini                6926 Auburn Avenue               20‐43597    Briggs & Stratton Corporation    10/6/2020      1954                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Wauwatosa, WI 53213




110 Mark Tutkowski                2774 Lakeview Dr.               20‐43597     Briggs & Stratton Corporation    9/10/2020      456                       $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  East Troy, WI 53120




111 Marvin Hurth                  W282 N6886 Main Street          20‐43597     Briggs & Stratton Corporation    9/18/2020      1197                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  PO Box 771
                                  Merton, WI 53056‐0771




112 Mary Dykeman                  PO Box 536                      20‐43597     Briggs & Stratton Corporation   10/19/2020      2261                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Sutherland Springs, TX 78161




113 Mary Kunstek                  8127 149th Pl NE                20‐43597     Briggs & Stratton Corporation   10/15/2020      2169                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Redmond, WA 98052




114 Michael Arthur Juneau         15250 W. Lincoln Avenue         20‐43597     Briggs & Stratton Corporation    10/2/2020      1027                      $0.00            $0.00              $0.00        $241.31         $241.31 Satisfied through PBGC.
                                  New Berlin, WI 53151‐1918




115 Michael J Lehn                438 Radcliff Lane               20‐43597     Briggs & Stratton Corporation    9/18/2020      1145                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Poplar Bluff, MO 63901




116 Milena I Grdadolnik           4264 S 82nd St                  20‐43597     Briggs & Stratton Corporation    9/22/2020      1200                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Greenfield, WI 53220




117 Mitchel Barks                 c/o Therese A. Schellhammer     20‐43597     Briggs & Stratton Corporation    10/7/2020      1585                      $0.00            $0.00     $13,650.00           $5,149.13     $18,799.13 Satisfied through PBGC.
                                  123 South Second
                                  PO Box 1226
                                  Poplar Bluff, MO 63902‐1226




                                                                                                                                  Page 13 of 19
                                         Case 20-43597                 Doc 1727                     Filed 05/12/21 Entered 05/12/21 14:18:04                                                                            Main Document
                                                                                                              Pg 19 of 24
Exhibit A ‐ Pension Claims
Briggs & Stratton Corp., et al.

                                                                                                                               Claim to be
No.     Claimant Name                          Claimant Address     Case Number            Debtor Name            Date Filed   Disallowed            Secured        Admin.           Priority           Unsecured         Total                        Basis for Proposed Disallowance
118 Nancy Bannach                 5390 S Oakridge Dr                  20‐43597    Briggs & Stratton Corporation    10/5/2020      1396                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  New Berlin, WI 53146‐4453




119 Nancy J. Krznarich Tr         Nancy J. Krznarich                 20‐43597     Briggs & Stratton Corporation    9/25/2020      1766                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  1420 W. Puetz Rd
                                  Oak Creek, WI 53154




120 Patricia Schneider            8208 W Keefe Ave                   20‐43597     Briggs & Stratton Corporation   11/23/2020      2518                      $0.00       $944.32                 $0.00           $0.00         $944.32 Satisfied through PBGC.
                                  Milwaukee, WI 53222




121 Patricia Schneider            8208 W Keefe Ave                   20‐43597     Briggs & Stratton Corporation   11/23/2020      2515                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Milwaukee, WI 53222




122 Patricia V. Meyer             7810 Trillium Trail                20‐43597     Briggs & Stratton Corporation    10/3/2020      1069                      $0.00            $0.00   $162,120.00                $0.00     $162,120.00 Satisfied through PBGC.
                                  Wind Lake, WI 53185−2089




123 Patrick J Ennis               1627 W Happy Hollow Road           20‐43597     Briggs & Stratton Corporation    8/31/2020      326                       $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Janesville, Wi 53546




124 Pauline Schmich               W28380 Hawthorne Rd                20‐43597     Briggs & Stratton Corporation    10/7/2020      1962                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Hartland, WI 53029




125 Penelope A Hogans             8631 N Servite Dr #212             20‐43597     Briggs & Stratton Corporation    9/14/2020      649                       $0.00    $24,000.00                 $0.00           $0.00      $24,000.00 Satisfied through PBGC.
                                  Milwaukee, WI 53223




126 Peter Konkol                  5721 Wintergreen Dr                20‐43597     Briggs & Stratton Corporation    9/23/2020      1150                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Wisconsin Rapids, WI 54494‐9081




                                                                                                                                     Page 14 of 19
                                         Case 20-43597               Doc 1727                     Filed 05/12/21 Entered 05/12/21 14:18:04                                                                            Main Document
                                                                                                            Pg 20 of 24
Exhibit A ‐ Pension Claims
Briggs & Stratton Corp., et al.

                                                                                                                             Claim to be
No.      Claimant Name                         Claimant Address   Case Number            Debtor Name            Date Filed   Disallowed            Secured        Admin.           Priority           Unsecured         Total                        Basis for Proposed Disallowance
127 Philomenia Lechmaier          W303N6785 Irene Ln                20‐43597    Briggs & Stratton Corporation    9/23/2020      1151                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Hartland, WI 53029




128 Randall Paulson               6719 Hillside Ln                 20‐43597     Briggs & Stratton Corporation    11/2/2020      2316                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Wauwatosa, WI 53213




129 Rhonda Bell                   c/o Therese A. Schellhammer      20‐43597     Briggs & Stratton Corporation    10/7/2020      1598                      $0.00            $0.00      $7,557.40               $0.00       $7,557.40 Satisfied through PBGC.
                                  123 South Second
                                  PO Box 1226
                                  Poplar Bluff, MO 63902‐1226




130 Richard C Datka               N8134 Bell School Rd             20‐43597     Briggs & Stratton Corporation    9/16/2020      883                       $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  East Troy, WI 53120




131 Richard C Datka               N8134 Bell School Rd             20‐43597     Briggs & Stratton Corporation   11/23/2020      2489                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  East Troy, WI 53120




132 Richard Cardwell              21445 W Oakcrest Dr              20‐43597     Briggs & Stratton Corporation    10/5/2020      1964                      $0.00            $0.00              $0.00     $191,703.00     $191,703.00 Satisfied through PBGC.
                                  New Berlin, WI 53146




133 Richard Johnson               7177 Us Highway 29 S             20‐43597     Briggs & Stratton Corporation    9/28/2020      1705                      $0.00    $12,543.00                 $0.00           $0.00      $12,543.00 Satisfied through PBGC.
                                  Tuskegee, AL 36083




134 Richard Yancey                6111 N 60Th Street               20‐43597     Briggs & Stratton Corporation   10/27/2020      2329                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Milwaukee, WI 53218




135 Rick McKenzie                 PO Box 1515                      20‐43597     Briggs & Stratton Corporation    9/22/2020      1332                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Murray, KY 42071‐0027




                                                                                                                                   Page 15 of 19
                                         Case 20-43597               Doc 1727                     Filed 05/12/21 Entered 05/12/21 14:18:04                                                                             Main Document
                                                                                                            Pg 21 of 24
Exhibit A ‐ Pension Claims
Briggs & Stratton Corp., et al.

                                                                                                                             Claim to be
No.       Claimant Name                       Claimant Address    Case Number            Debtor Name            Date Filed   Disallowed             Secured        Admin.           Priority           Unsecured          Total                      Basis for Proposed Disallowance
136 Ricky Bernard Lacy            6333 West Congress Street         20‐43597    Briggs & Stratton Corporation     9/3/2020       351               $5,000,000.00            $0.00              $0.00           $0.00    $5,000,000.00 Satisfied through PBGC.
                                  Milwaukee, WI 53218




137 Ricky W Mckinney              702 Macedonia Rd.                20‐43597     Briggs & Stratton Corporation    9/30/2020      1731                      $0.00             $0.00     $11,000.00               $0.00      $11,000.00 Satisfied through PBGC.
                                  Mayfield, Ky 42066




138 Robert N Young                1226 Four Winds Way              20‐43597     Briggs & Stratton Corporation    9/15/2020      885                       $0.00             $0.00              $0.00           $0.00            $0.00 Satisfied through PBGC.
                                  Hartland, WI 53029




139 Robert Shipman                6502 Brooklet Denmark Road       20‐43597     Briggs & Stratton Corporation     9/7/2020      368                       $0.00             $0.00     $12,379.97               $0.00      $12,379.97 Satisfied through PBGC.
                                  Brooklet, GA 30415




140 Roger Bruce Radcliff          532 Eagles Nest Drive            20‐43597     Briggs & Stratton Corporation   10/26/2020      2344                      $0.00             $0.00              $0.00           $0.00            $0.00 Satisfied through PBGC.
                                  Kewaskum, WI 53040




141 Romandia Bowen                2075 Tynewood Dr                 20‐43597     Briggs & Stratton Corporation    10/2/2020      1015                      $0.00             $0.00              $0.00           $0.00            $0.00 Satisfied through PBGC.
                                  Clarksville, TN 37042‐3704




142 Ronald Johnson                N2501 11Th Avenue                20‐43597     Briggs & Stratton Corporation    9/25/2020      1733                      $0.00             $0.00              $0.00           $0.00            $0.00 Satisfied through PBGC.
                                  Adams, WI 53910




143 Ronald Lesniewski             3544 River Valley Rd             20‐43597     Briggs & Stratton Corporation    9/15/2020      886                       $0.00             $0.00              $0.00           $0.00            $0.00 Satisfied through PBGC.
                                  Waukesha, WI 53189




144 Ronald Rauen                  3657 42Nd Way S Apt 59G          20‐43597     Briggs & Stratton Corporation    9/15/2020      887                       $0.00             $0.00              $0.00           $0.00            $0.00 Satisfied through PBGC.
                                  St. Petersburg, FL 33711‐4054




                                                                                                                                   Page 16 of 19
                                         Case 20-43597               Doc 1727                     Filed 05/12/21 Entered 05/12/21 14:18:04                                                                            Main Document
                                                                                                            Pg 22 of 24
Exhibit A ‐ Pension Claims
Briggs & Stratton Corp., et al.

                                                                                                                             Claim to be
No.      Claimant Name                         Claimant Address   Case Number            Debtor Name            Date Filed   Disallowed            Secured        Admin.           Priority           Unsecured         Total                        Basis for Proposed Disallowance
145 Ronald Sachen                 6910 W Armour Ave                 20‐43597    Briggs & Stratton Corporation    10/1/2020      1965                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Greenfield, WI 53220




146 Sally Parker                  1441 S 68th St, Apt 208          20‐43597     Briggs & Stratton Corporation    11/5/2020      2367                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  West Allis, WI 53214




147 Sally Parker                  1441 S 68th St, Apt 208          20‐43597     Briggs & Stratton Corporation   10/30/2020      2373                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  West Allis, WI 53214




148 Sandra Rich                   10408 River Road                 20‐43597     Briggs & Stratton Corporation    10/7/2020      1992                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Suring, WI 54174




149 Sandra Sonnentag              6900 Lindner Dr.                 20‐43597     Briggs & Stratton Corporation    9/30/2020      1913                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Franklin, WI 53132




150 Scott A Thorman               N2328 County Road D              20‐43597     Briggs & Stratton Corporation   11/19/2020      2462                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Fort Atkinson, WI 53538




151 Scott T. Hower                W291 N3848 Round Hill Circle     20‐43597     Briggs & Stratton Corporation    9/22/2020      705                       $0.00            $0.00              $0.00      $35,114.15     $35,114.15 Satisfied through PBGC.
                                  Pewaukee, WI 53072




152 Sharon Twardowski             314 Savoy Avenue                 20‐43597     Briggs & Stratton Corporation    10/9/2020      1925                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Dayton, OH 45449




153 Sherrie A Holbrook            15374 W James Anderson Hwy       20‐43597     Briggs & Stratton Corporation    9/21/2020      1158                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Buckingham, VA 23921




                                                                                                                                   Page 17 of 19
                                         Case 20-43597               Doc 1727                     Filed 05/12/21 Entered 05/12/21 14:18:04                                                                            Main Document
                                                                                                            Pg 23 of 24
Exhibit A ‐ Pension Claims
Briggs & Stratton Corp., et al.

                                                                                                                             Claim to be
No.      Claimant Name                         Claimant Address   Case Number            Debtor Name            Date Filed   Disallowed            Secured        Admin.           Priority           Unsecured         Total                        Basis for Proposed Disallowance
154 Sparks, Norma                 145 Sparks Lane                   20‐43597    Briggs & Stratton Corporation    10/5/2020      1995                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Hurtsboro, AL 36860




155 Stephen J Lavender            10000 Forest Hills Rd            20‐43597     Briggs & Stratton Corporation   10/19/2020      2264                      $0.00            $0.00              $0.00     $109,616.11     $109,616.11 Satisfied through PBGC.
                                  Caledonia, Wi 53108




156 Steve M Nagel                 N8W30025 Woodcrest Drive         20‐43597     Briggs & Stratton Corporation   10/21/2020      2291                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Waukesha, WI 53188




157 Steven J Schmidt              W5442 County Road F              20‐43597     Briggs & Stratton Corporation    9/18/2020      1163                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Neshkoro, WI 54960




158 Tammy R Johnson               361 Post Oak Dr.                 20‐43597     Briggs & Stratton Corporation   10/13/2020      2193                      $0.00            $0.00      $5,000.00               $0.00       $5,000.00 Satisfied through PBGC.
                                  Murray, KY 42071




159 Tanzy P Lawhorn               W148N9702 Treetop Dr             20‐43597     Briggs & Stratton Corporation    9/25/2020      1736                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Germantown, WI 53022




160 Thomas B. Dombrowski          4052 N 39th Street               20‐43597     Briggs & Stratton Corporation    9/29/2020      1855                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Milwaukee, WI 53216‐1641




161 Traci L Skolaski              N4046 Bear Hole Rd.              20‐43597     Briggs & Stratton Corporation    10/7/2020      1686                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Jefferson, WI 53549




162 Vicki Bira                    1255 W Cameron Ave               20‐43597     Briggs & Stratton Corporation   10/13/2020      2230                      $0.00            $0.00        $662.62               $0.00         $662.62 Satisfied through PBGC.
                                  Butler, WI 53007




                                                                                                                                   Page 18 of 19
                                         Case 20-43597               Doc 1727                     Filed 05/12/21 Entered 05/12/21 14:18:04                                                                            Main Document
                                                                                                            Pg 24 of 24
Exhibit A ‐ Pension Claims
Briggs & Stratton Corp., et al.

                                                                                                                             Claim to be
No.       Claimant Name                        Claimant Address   Case Number            Debtor Name            Date Filed   Disallowed            Secured        Admin.           Priority           Unsecured         Total                        Basis for Proposed Disallowance
163 Victoria Casper               200 W. Main St                    20‐43597    Briggs & Stratton Corporation    8/18/2020       190                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Gilman, WI 54433




164 Wade Neuharth                 W246 S7035 Maple Hill Drive      20‐43597     Briggs & Stratton Corporation    10/5/2020      1970                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Waukesha, Wi 53189




165 Wilfreda Felske               12645 W Beloit Rd #201           20‐43597     Briggs & Stratton Corporation    9/16/2020      890                       $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  New Berlin, WI 53151




166 William Frank                 817 Mill Street                  20‐43597     Briggs & Stratton Corporation    10/5/2020      1971                      $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Delafield, WI 53018




167 William R Sullivan            5382 Paradise Ln                 20‐43597     Briggs & Stratton Corporation    10/6/2020      1972                      $0.00            $0.00   $136,560.00                $0.00     $136,560.00 Satisfied through PBGC.
                                  Slinger, WI 53086




168 Willie V Mccray               2117 Elder St, Unit B            20‐43597     Briggs & Stratton Corporation    9/23/2020      736                       $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Chattanooga, TN 37404




169 Willie V Mccray               2117 Elder St, Unit B            20‐43597     Briggs & Stratton Corporation    9/23/2020      737                       $0.00            $0.00              $0.00           $0.00             $0.00 Satisfied through PBGC.
                                  Chattanooga, TN 37404




                                                                                                                                   Page 19 of 19
